Citation Nr: 1734961	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  05-05 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than July 1, 2001 for the assignment of a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


WITNESSES AT HEARINGS ON APPEAL

Veteran and E. M. T.


ATTORNEY FOR THE BOARD

T. Fitzgerald, Associate Counsel
INTRODUCTION

The Veteran has active duty service from October 1967 to July 1969. 

This appeal comes before the Board of Veterans' Appeals (Board) from several rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran presented testimony at a Board hearing chaired by the undersigned Veterans Law Judge, sitting at the RO, in April 2007.  The Veteran's representative also presented evidence during a December 2015 Board hearing.  Transcripts of the hearings are associated with the claims file. 

This matter has an extensive procedural history, which the Board will refrain from reciting in its entirety.  Most recently, pursuit to a February 2011 Board remand which accepted a United States Court of Appeals for Veterans Claims (Court) determination that a 1995 rating decision denying TDIU was not final, a September 2012 rating decision by the RO granted the Veteran entitlement to individual unemployability effective July 1, 2001.  The Veteran appealed this decision, arguing that TDIU should have an earlier effective date. 

These appeals were processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.


FINDINGS OF FACT

1. The Veteran is assigned a 60 percent disability rating for his service connected status postoperative failed surgical back with probable arachnoiditis, effective January 24, 1994. 

2. The Veteran was unable to secure or follow a substantially gainful occupation as a result of his service-connected low back disability, and was last gainfully employed on January 11, 1995.


CONCLUSION OF LAW

The criteria for an effective date of January 11, 1995, but no earlier, for the grant of entitlement to a TDIU have been met.  38 U.S.C.A. §§ 1555, 5110 (West 2014); 38 C.F.R. §§ 3.400, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duty to Notify and Assist

VA has a duty to notify and duty to assist a Veteran in the claims process.

This appeal arises from the Veteran's disagreement with the initial effective date assigned following the grant of entitlement to a TDIU.  Once entitlement to service connection, or in this case a TDIU, is granted, the claim is substantiated and any defect in notice is not presumed prejudicial, but must be demonstrated by the Veteran.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Such prejudice has not been alleged or demonstrated in this case.  

The Board concludes that VA's duty to assist has been satisfied.  All available records identified by the Veteran as relating to his claim have been obtained, to the extent possible.  The RO has obtained the Veteran's service treatment records, VA treatment records, and employment information, and has arranged for VA examinations, reports of which are of record and appear adequate.  The opinions expressed therein are predicated on a substantial review of the record and consideration of the Veteran's complaints and symptoms.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claims.  38 U.S.C.A. § 5103A(a)(2).

In conclusion, VA has met all statutory and regulatory notice and duty to assist provisions with respect to the issues on appeal.

II. Legal Criteria

The effective date of an award based on a claim for increase in a veteran's disability compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110 (West 2014).  Except as otherwise provided, the effective date of an award based on a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400 (2016).  

The grant of a TDIU is an award of increased disability compensation for purposes of assigning an effective date.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

A claim for a TDIU is part and parcel of an increased rating claim, when such a claim is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

A total disability rating for compensation purposes may be assigned where the schedular rating is less than total and where it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a) (2015).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 4.16, 4.19 (2016); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Marginal employment is not considered substantially gainful employment.  Marginal employment exists when the Veteran's earned annual income is below the poverty threshold and in other limited circumstances.  Id.

III. Analysis

In this case, the RO assigned an effective date of July 1, 2001, for the award of TDIU benefits, predicated on the receipt of VA form 21-4192, Request for Employment Information, where the Veteran's last employer reported that the Veteran worked as a city carrier until June 30, 2001.  The Veteran objects to this determination, asserting that he was not gainfully employed during this timeframe, and his earnings were below the poverty threshold.

Significantly, by way of this decision, as shown above, January 24, 1994, is the first date in which the Veteran satisfied the threshold percentage requirements of 38 C.F.R. § 4.16(a).  Hence, consideration of evidence of unemployability as far back as the assignment of the 60 percent disability rating for the Veteran's service connection for status postoperative failed surgical back with probable arachnoiditis is warranted.

The Veteran has a high school education and an associate's degree in accounting.

In January 1995, the Veteran submitted an application for TDIU and reported that in the previous 12 months his total earned income was $22,000, and his monthly income was $1,800.  Therefore, according to the Veteran's statements, he received an earned income exceeding the 1994 and 1995 United States Census Bureau poverty threshold.

On January 11, 1995, the Veteran was informed by his employer that as of the date of receipt of the letter, the Veteran's work responsibilities were being reassigned in accordance with a memorandum of Understanding between the National Association Letter Carriers Union and the United States Postal Service (USPS) concerning employees working on light or limited duty, permanently unable to work all of the duties of their normal assignment. 

In April 2013, the Veteran submitted a document reporting that he had not paid Social Security taxes since 1988, and he had not paid Medicare taxes since 1996. 

On his April 2014 Form 9, the Veteran reiterated that the January 1995 USPS letter informing him of his change in work status is evidence of when he left his position, and reported that he did not return to work in any form following that date.  He asserted that he has not had gainful employment since 1991, and that he was entitled to an effective date of January 24, 1994 for the award of TDIU. 

The Veteran's representative also presented evidence at the December 2015 Board hearing from a licensed psychologist.  The psychologist testified that she did not believe the Veteran could have obtained substantially gainful employment as of January 1994 based on two failed back surgeries and extensive treatment.  She went on to opine that the Veteran did not have any transferrable skills as a result of his past work.  

As noted above, the effective date of an award based on a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400 (2016).  Upon review, the Board concludes that from January 11, 1995, the Veteran was unable to secure or follow a substantially gainful occupation as a result of his service-connected back disability, and therefore the criteria for an effective date of January 11, 1995, but no earlier, for the grant of entitlement to a TDIU have been met.  This date corresponds with the Veteran's submitted request for TDIU in January 1995, and the date that his employer reassigned his work responsibilities to that of less than full time.

Although the Veteran and his representative have argued that the effective date for TDIU should be January 24, 1994, the Veteran's own lay statements demonstrate that he was gainfully employed at this time and remained gainfully employed until January 11, 1995.  The Board therefore concludes that prior to January 11, 1995, the Veteran failed to meet the requirements for a TDIU because his earned wages were above the poverty threshold.  

Based upon facts found, the Veteran is entitled to a TDIU as of January 11, 1995.  As indicated, the controlling date for effective date purposes is the later date, which is January 11, 1995.  See 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).  The Board concludes that the criteria for an effective date of January 11, 1995, but no earlier, for the grant of entitlement to a TDIU have been met.  38 U.S.C.A. §§ 1555, 5110 (West 2014); 38 C.F.R. §§ 3.400, 4.16 (2016).  


ORDER

An effective date of January 11, 1995, but no earlier, for the award of TDIU benefits is granted.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


